Dismissed and Opinion Filed July 8, 2014




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00406-CV

                    RUBY CYRUS AND OCIE CYRUS, Appellants
                                    V.
                 HELPING HAND MORTGAGE, INC., ET AL., Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-02470-B

                            MEMORANDUM OPINION
                        Before Justices Moseley, O'Neill, and FitzGerald
                                 Opinion by Justice FitzGerald
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

April 2, 2014, we notified appellants the $195 filing fee was due. We directed appellants to

remit the fee within ten days. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated April 24, 2014, we informed

appellants that we had been notified by the Dallas County Clerk that the clerk’s record in this

case had been prepared but had not been filed because appellants had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification that they had paid for or made arrangements to pay for the clerk’s record or

that they had been found entitled to proceed without payment of costs within ten days. We

cautioned appellants that if we did not receive the required verification, we might dismiss the
appeal without further notice. To date, appellants have not paid the filing fee, provided the

required verification, or otherwise corresponded with the Court regarding the status of this

appeal.

          Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




140406F.P05                                              /Kerry P. FitzGerald/
                                                         KERRY P. FITZGERALD
                                                         JUSTICE




                                                   –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RUBY CYRUS AND OCIE CYRUS,                         On Appeal from the County Court at Law
Appellants                                         No. 2, Dallas County, Texas
                                                   Trial Court Cause No. CC-13-02470-B.
No. 05-14-00406-CV        V.                       Opinion delivered by Justice FitzGerald.
                                                   Justices Moseley and O'Neill participating.
HELPING HAND MORTGAGE, INC., ET
AL., Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

     It is ORDERED that appellees HELPING HAND MORTGAGE, INC., DANIEL
KLINE, AND SHAUN MCQUISTION recover their costs of this appeal from appellants RUBY
CYRUS AND OCIE CYRUS.


Judgment entered July 8, 2014




                                             –3–